DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on 10/23/2018 are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 2013/0055771] in view of Taniguchi et al. [US 20140001909] and in further view of Ikuta et al. [US 2013/0334907].

Claim 12
	Claim 1, Tashiro et al. discloses a rotor used for an electric motor [figure 5] including a stator [30], comprising: a rotor core [141] including a first end part and a second end part in an axial direction [top and bottom lamination layer respectively; figure 7], and a hole [42a]; a permanent magnet [42] inserted in the hole [42a]; a first part [45b filling hole 43b] formed inside the rotor core in a radial direction; a second part [45b filling hole 42b] that is adjacent to the permanent magnet in the hole [figure 7]; and a third part formed [45a] on the first end part, the third part being formed integrally with the first part and the second part [paragraph 0049; figure 7].

	Tashiro et al. teaches that the resin [45b] is used to electrically insulate the rotor core [141] into two sections an inner core [41b] and an outer core [41; paragraph 0050]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the length of the first part in the radial direction to adjust the amount of insulation between the inner and outer cores, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Tashiro et al. as modified fails to teach a consequent-pole type rotor.
Taniguchi et al. teaches that in a rotating electrical machine consequent-pole rotor is can be used to reduce use of permanent magnet materials and thereby reducing the cost of the rotor [paragraph 0003].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the rotor of Tashiro et al. as modified as a consequence rotor as taught by Taniguchi et al. in order to reduce use of permanent magnet materials and thereby reducing the cost of the rotor [Taniguchi et al. paragraph 0003].	
Tashiro et al. as modified fails to teach wherein the rotor core is longer than the permanent magnet in the axial direction.
Ikuta et al. teaches a rotor for an electric rotating machine, wherein the rotor [10] comprises a magnet [13] wherein the length of the magnet is shorter than the length of the rotor core [11; paragraph 0034; figures 1, 3 and 4] wherein resin [14] is used to secure the magnet to the core [paragraph 0035].

Claim 2, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses that the permanent magnet [42] has a plurality of outer surfaces, and wherein the second part is adjacent to the permanent magnet so as to touch all outer surfaces of the plurality of outer surfaces [figure 7 and paragraph 0051]. 
Claim 3, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses the first part is a resin containing a non-magnetic material as a main component [paragraph 0064]. 
Claim 4, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses the second part is a resin containing a non-magnetic material as a main component [paragraph 0064].
Claim 5, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses the third part is a resin containing a non-magnetic material as a main component [paragraph 0064].
Claim 6, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses comprising a fourth part [the 
Claim 7, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 6, wherein Tashiro et al. further discloses the fourth part is a resin containing a non-magnetic material as a main component [paragraph 0064]. 
Claim 9, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses comprising a shaft [23] formed inside the first part in the radial direction [figure 7]. 
Claims 10 and 11, Tashiro et al. as modified discloses the. consequent-pole type rotor according to claim 9, with the exception of the shaft having a recess or protrusion to connect to the first part. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to interlocking contours between two joined items since it was known in the art that this type of configuration promotes proper alignment and increases the strength of the connection therebetween. 
Claim 18, Tashiro et al. discloses an electric motor [figure 5] comprising: a stator [30]; and a type rotor [141], wherein the rotor includes a rotor core [141] including a first end part and a second end part in an axial direction [top and bottom lamination layer respectively; figure 7], and a hole [42a]; a permanent magnet [42] inserted in the hole [42a]; a first part [45b filling hole 43b] formed inside the rotor core in a radial direction; a second part [45b filling hole 42b] that is adjacent to the permanent magnet in the hole [figure 7]; and a third part formed [45a] on the first end part, the third part being formed integrally with the first part and the second part [paragraph 0049; figure 7].

	Tashiro et al. teaches that the resin [45b] is used to electrically insulate the rotor core [141] into two sections an inner core [41b] and an outer core [41; paragraph 0050]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the length of the first part in the radial direction to adjust the amount of insulation between the inner and outer cores, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Tashiro et al. as modified fails to teach a consequent-pole type rotor.
Taniguchi et al. teaches that in a rotating electrical machine consequent-pole rotor is can be used to reduce use of permanent magnet materials and thereby reducing the cost of the rotor [paragraph 0003].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the rotor of Tashiro et al. as modified as a consequence rotor as taught by Taniguchi et al. in order to reduce use of permanent magnet materials and thereby reducing the cost of the rotor [Taniguchi et al. paragraph 0003].	
Tashiro et al. as modified fails to teach wherein the rotor core is longer than the permanent magnet in the axial direction.
Ikuta et al. teaches a rotor for an electric rotating machine, wherein the rotor [10] comprises a magnet [13] wherein the length of the magnet is shorter than the length of the rotor core [11; paragraph 0034; figures 1, 3 and 4] wherein resin [14] is used to secure the magnet to the core [paragraph 0035].

Claim 20, a method for manufacturing a consequent-pole type rotor is obvious in the product structure as outlined in claim 1 above by Tashiro et al. as modified.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 2013/0055771] in view of Taniguchi et al. [US 20140001909] and Ikuta et al. [US 2013/0334907], as applied to claim 1 above, and further in view of Nagai et al. [JP 2012-170190].
Claim 8, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, with the exception of the rotor core includes a magnet fixing part to fix the permanent magnet. 
Nagai et al. teaches a rotor laminate core [13] with holes [15] for magnets [16] to be inserted the rotor core includes a magnet fixing part [37] to fix the permanent magnet [16;; figure 3C].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the magnet fixing part to the consequent-pole type rotor of Tashiro et al. as modified as taught by Nagai et al. in order to align and secure the magnet for the injection molding process to create the resin parts.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 2013/0055771] in view of Taniguchi et al. [US 20140001909] and Ikuta et al. [US 2013/0334907], as applied to claim 1 above and in further view of Tanaka et al. [US 2015/0061443].
Claim 12, Tashiro et al. as modified  discloses the  consequent-pole type rotor according to claim 1, with the exception of wherein the first part has a rib formed in the radial direction.
Tanaka et al. teaches a rotor [2] for an electric machine comprising a rotor core including a first end part and a second end part in an axial direction, and a hole [figure 5]; a permanent magnet [80/90] inserted in the hole; a first part [71] formed inside the rotor core in a radial direction; wherein the first part [71] has a rib [30] formed in the radial direction to allow press fitting of the shaft [3] to the rotor [2; paragraph 0048]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a first part with a rib formed in the radial direction in the consequent-pole type rotor of Tashiro et al. as modified as an alternative means of securing the rotor to the shaft as taught by Tanaka et al. since simple substitution of one known element for another, producing a predictable result, renders the claim obvious.
	

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 2013/0055771] in view of Taniguchi et al. [US 20140001909] and Ikuta et al. [US 2013/0334907], as applied to claim 1 above, and further in view of Nakahara et al. [JP 2001/157394].
Claim 13, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, with the exception of comprising a fifth part, wherein the rotor core has a slit, and wherein the fifth part is formed in the slit and formed integrally with the third part.
Nakahara et al. teaches a rotor core [3] with a hole [1a/2a] for a magnet [4] and a  slit [1b/2b], wherein a fifth part is formed in the slit [made by resin 5] and formed integrally with the third part [made by resin 5 in hole 1a].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to ass the slit and fifth part of Nakahara et al. to the consequent-pole type rotor Tashiro et al. as modified in order to adjust the weight and magnetic properties of the rotor.
Claim 14, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 13, wherein Nakahara et al. teaches that the slit [1b/2b] communicates with the hole [1a/2a; figure 1]. 
Claim 15, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 14, wherein Tashiro et al. disclose that the fifth part is formed integrally with the second part [all the resin parts are molded together which would yield the resin from the slot (the fifth part) being made integrally with the other parts].

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 33] in view of Taniguchi et al. [US 20140001909] and Ikuta et al. [US 2013/0334907], as applied to claim 1 above and in further view of Urabe et al. [WO 2017221341].

Urabe et al. teaches a rotor embodiment [20A; figure 7] with a magnet insertion hole [3B] and a magnet [3A] inserted therein wherein the insertion hole [3B] is enclosed by the rotor core [5] and a rotor embodiment [20; figure 11] with a magnet insertion hole [3CB1/3CB2] and a magnet [3CA] inserted therein wherein a portion [3CB1] of the hole [3CB1/3CB2] communicates with an outside of the rotor core  [5-1] in the radial direction. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the open hole arrangement of Urabe et al. in the consequent-pole type rotor of Tashiro et al. as modified to change the magnetic properties of the rotor since simple substitution of one known element for another [open vs. closed magnet hole design], producing a predictable result, renders the claim obvious.
Claim 17, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 16, wherein Tashiro et al. further discloses a portion of the second part is exposed outside the rotor core in the radial direction [would have resulted to encapsulate the magnet as taught by Tashiro et al.]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 2013/0055771] in view of Taniguchi et al. [US 20140001909], in further view of Ikuta et al. [US 2013/0334907] and further in view of Urabe et al. [WO 2017221341].
Claim 19, Tashiro et al. discloses an electric motor [figure 5] comprising: a stator [30]; and a type rotor [141], wherein the rotor includes a rotor core [141] including a first 
	Tashiro et al. fails that a length of the first part in the radial direction is three times or more as large as a length of an air gap formed between the stator and the rotor core. 
	Tashiro et al. teaches that the resin [45b] is used to electrically insulate the rotor core [141] into two sections an inner core [41b] and an outer core [41; paragraph 0050].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the length of the first part in the radial direction to adjust the amount of insulation between the inner and outer cores, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Tashiro et al. as modified fails to teach a consequent-pole type rotor.
Taniguchi et al. teaches that in a rotating electrical machine consequent-pole rotor is can be used to reduce use of permanent magnet materials and thereby reducing the cost of the rotor [paragraph 0003].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the rotor of Tashiro et al. as modified as a consequence rotor as taught by Taniguchi et al. in order to reduce use of permanent magnet materials and thereby reducing the cost of the rotor [Taniguchi et al. paragraph 0003].	

Ikuta et al. teaches a rotor for an electric rotating machine, wherein the rotor [10] comprises a magnet [13] wherein the length of the magnet is shorter than the length of the rotor core [11; paragraph 0034; figures 1, 3 and 4] wherein resin [14] is used to secure the magnet to the core [paragraph 0035].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the length of the magnet of Tashiro et al. as modified so that the rotor core is longer than the permanent magnet in the axial direction as taught by Ikuta et al. in order to change the magnetic flux loop of the magnet generated in the rotor [i.e. less flux passing through the portions of the rotor core not in direct contact with the magnet.].
Tashiro et al. as modified fails to teach the use of the electric motor in an air conditioner comprising: an indoor unit; and an outdoor unit connected to the indoor unit, wherein at least one of the indoor unit and the outdoor unit includes an electric motor.
Urabe et al. teaches that a motor with a consequent-pole type rotor can be used in an air conditioner comprising: an indoor unit [310]; and an outdoor unit [320] connected to the indoor unit [figure 21], wherein at least one of the indoor unit and the outdoor unit includes an electric motor.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a consequent-pole type rotor motor of Tashiro et al. as modified in an air conditioner as taught by Urabe et al. as it was known to be used in that operating environment.  It has been held that a recitation with respect to the manner in which a 

Response to Arguments
Applicant’s arguments, filed 11/13/2020, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Takahasi [US 2019/0386530] is not prior art due to the ealiest effective filing date of the current application.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikuta et al. [US 2013/0334907] which similar to Takahasi teaches that the length of a rotor core [11] is longer than the length of an attached permanent magnet [13; paragraph 0034], see detailed action above for complete details.  Additionally, Tanaka et al. [US 2015/0061443] is cited to teach the features of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837